Citation Nr: 1000270	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  99-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a 
pterygium excision of the left eye, to include as due to an 
undiagnosed illness.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1974 
and from January to October 1991.  

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  Unfortunately, the Board 
concludes that additional development is necessary. 

Pursuant to the Board's April 2005 remand, the Veteran's 
claim was referred to a VA examiner in order to determine 
whether he currently had a pterygium in his left eye, and 
whether "any current left eye disability, including 
pterygium, was incurred or aggravated in service or was 
otherwise related to such service." 

However, since the time of that remand, VA treatment records 
have been added to the claims file which clearly show that 
the Veteran underwent a pterygium excision to his left eye in 
November 2001.  Consequently, the fact that he had a 
pterygium in the left eye since active duty service is not in 
dispute.

Moreover, at his VA examination in September 2008, the 
examiner noted the presence of a post-excision asymptomatic 
scar on the left eye.  In his January 2009 opinion, the 
examiner noted the current left eye complaints, but 
attributed the Veteran's left eye symptomatology to 
conjunctivitis and dry eyes.  However, the examiner did not 
provide an opinion as to whether the pterygium in his left 
eye that was removed in November 2001 and the accompanying 
residuals (specifically the scar) were related to active duty 
service.  Therefore, an opinion is required for this 
question. 

The Veteran must be advised of the importance of reporting to 
any scheduled VA examination and of the possible adverse 
consequences, to include denial of the claim, of failing to 
so report.  38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
referred to the VA examiner who provided 
the medical opinion in January 2009.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater), that the pterygium that was 
excised in November 2001 was attributable 
to active duty service.  That the Veteran 
had a pterygium in his left eye, and the 
scar in his left eye is a residual of that 
excision, is to be conceded.

Any opinions provided by the examiner 
should be supported by a thorough 
discussion of the reasoning and basis for 
his or her opinion.  If the examiner is 
unable to render such an opinion, the 
examiner should explain why such an 
opinion cannot be provided.  In such a 
case, the examiner is asked to state 
whether the excised pterygium in the 
Veteran's left eye is consistent with the 
effects of active duty service.  

If the examiner who provided the previous 
opinion is unavailable, or if the examiner 
concludes that an examination is necessary 
to render such an opinion, the Veteran 
should be scheduled for such an 
examination.  

2.  Following the completion of the above, 
the issue of entitlement to service 
connection for residuals of a pterygium in 
the left eye should be readjudicated.  If 
the decision remains in any way adverse to 
the Veteran, he should be provided with a 
SSOC. 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


